

[YEAR]
RESTRICTED STOCK UNIT AGREEMENT
TITAN MACHINERY INC.


        THIS AGREEMENT, made effective as of this ___ day of __________, 20__,
by and between Titan Machinery Inc., a Delaware corporation (the “Company”), and
______________ (“Participant”).


        W I T N E S S E T H:


        WHEREAS, the Participant on the date hereof is an employee of the
Company or one of its Affiliates; and


        WHEREAS, the Company wishes to grant a restricted stock unit award to
Participant for settlement in shares of the Company’s common stock (the “Common
Stock”) pursuant to the Company’s 2014 Equity Incentive Plan, as may be amended
or restated from time to time (the “Plan”); and


        WHEREAS, the Administrator of the Plan has authorized the grant of a
restricted stock unit award to the Participant.


        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:


        1. Grant of Restricted Stock Unit Award. Pursuant to Section 11 of the
Plan, the Company hereby grants to Participant on the date set forth above (the
“Grant Date”) a restricted stock unit award of _____________ (_______) units
(the “Restricted Stock Units”) enabling the Participant to receive up to
__________________ (_______) shares of the Common Stock subject to the terms,
conditions, and restrictions set forth in this Agreement and the Plan.
Capitalized terms that are used but not defined herein have the meaning ascribed
to them in the Plan.


        2. Vesting of Restricted Stock Units.


a.The Restricted Stock Units will vest in accordance with the following
schedule:


           Vesting Date    Units
           __________  25%  ___
           __________  25%  ___                 
           __________  25%  ___
           __________  25%  ___


If the Participant’s employment is terminated for any reason other than
employee’s death, or the Participant’s employment status changes from full-time
to part-time, then



--------------------------------------------------------------------------------



Participant shall immediately forfeit all unvested Restricted Stock Units. The
foregoing vesting schedule notwithstanding, in the event of the Participant’s
death, 100% of the unvested Restricted Stock Units shall vest as of the date of
death.


b.Solely for purposes of this Agreement, “full-time” means regularly scheduled
to work at least 40 hours per week, and “part-time” means regularly scheduled to
work less than 40 hours per week. 


c.Upon vesting of any portion of the Restricted Stock Units, pursuant to the
schedule above, the Company will cause to be issued to Participant one share for
each vested unit in the form of uncertificated book-entry shares bearing such
legend as the Company deems advisable pursuant to the exercise of its discretion
under Section 4(b) below.


3. Rights as Shareholder; Dividends. Until the Restricted Stock Units vest and
shares of Common Stock are issued to Participant, the Participant shall not be
entitled to any of the rights of a shareholder of the Company including, without
limitation, the right to vote or the right to receive dividends or other
distributions paid to common stockholders.


        4. Miscellaneous.


a.Employment Status. This Agreement shall not confer on Participant any right
with respect to continuance of employment by the Company or any of its
Affiliates, nor will it interfere in any way with the right of the Company to
terminate such employment. Except to the extent otherwise set forth in any
written employment agreement, Participant’s employment relationship with the
Company and its Affiliates shall be employment-at-will, and nothing in this
Agreement shall be construed as creating an employment contract for any
specified term between Participant and the Company or any Affiliate.


b.Transfers; Securities Law Compliance. Prior to vesting, Participant shall not
transfer, other than by will or the laws of descent and distribution, or
otherwise dispose of the Restricted Stock Units received pursuant to this
Agreement. The Participant may be required by the Company, as a condition of the
effectiveness of this restricted stock unit award, to agree in writing that all
shares to be issued upon vesting of the Restricted Stock Units subject to this
Agreement shall be held, until such time that such shares are registered and
freely tradable under applicable state and federal securities laws, for
Participant’s own account without a view to any further distribution thereof,
that the certificates for such shares shall bear an appropriate legend to that
effect, and that such shares will be not transferred or disposed of except in
compliance with applicable state and federal securities laws. A legend may be
placed on any certificate(s) or other document(s) delivered to the Participant
indicating restrictions on transferability of the shares pursuant to this
Agreement or any other restrictions that the Company may deem advisable under
the rules, regulations and other requirements of the Securities and


2

--------------------------------------------------------------------------------



Exchange Commission, any applicable federal or state securities laws or any
stock exchange on which the shares of the Company’s common stock are then listed
or quoted.


c.Withholding Taxes. In order to permit the Company to comply with all
applicable income tax laws or regulations, the Company may take such action as
it deems appropriate to insure that, if necessary, all applicable payroll,
income or other taxes are withheld from any amounts payable by the Company to
the Participant. If the Company is unable to withhold such taxes, for whatever
reason, the Participant hereby agrees to pay to the Company an amount equal to
the amount the Company would otherwise be required to withhold under applicable
law.


d.Restricted Stock Units Subject to Plan. This Agreement is subject to the Plan
as approved by the Company's stockholders. The terms and provisions of the Plan
as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.


e. Binding Agreement. This Agreement shall bind and inure to the benefit of the
Company, its Affiliates and its successors and assigns and Participant and any
successor or successors of Participant permitted by this Agreement.


f.Acceptance. The Participant hereby acknowledges access to the Plan and receipt
of this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Restricted Stock Units subject to all of the
terms and conditions of the Plan and this Agreement. The Participant
acknowledges that there may be adverse tax consequences upon the vesting or
settlement of the Restricted Stock Units or disposition of the underlying shares
and that the Participant has been advised to consult a tax advisor prior to such
vesting, settlement or disposition of the Restricted Stock Units or shares
issued upon vesting.


        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on the day and year first above written.


TITAN MACHINERY INC.
By: ________________________________
Its: _____________________________
____________________________________
              






3